Citation Nr: 1703954	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-06 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for bilateral clawing of the toes.

2.  Entitlement to service connection for bilateral clawing of the toes, to include as due to service-connected benign schwannoma of the right leg and corresponding  surgery.

3.  Entitlement to an increased rating for urethral stricture, currently rated 10 percent.

4.  Entitlement to an initial compensable rating for benign schwannoma of the right leg.

5.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. §  3.324.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish Board jurisdiction to review the merits of previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a left foot disability, including as secondary to service-connected benign schwannoma of the right leg and a corresponding inservice surgery, has been raised by the record in the November 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for bilateral clawing of the toes, , an increased rating for benign schwannoma of the right leg, and an increased rating for urethral stricture, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1990 rating decision denied service connection for bilateral clawing of toes.  The Veteran did not appeal that decision, and that decision became final.

2.  The evidence received subsequent to the August 1990 final denial of the claim for service connection for bilateral clawing of toes is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have two or more noncompensable service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service connection for bilateral clawing of toes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the August 1990 rating decision, the criteria to reopen the claim for service connection for bilateral clawing of toes have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria have not been met for entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  38 U.S.C.A. § 501(a) (2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence concerning this decision.  In January 2013, VA obtained examinations and opinions for the claim.  That medical evidence is adequate upon which to base a decision.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An August 1990 rating decision denied service connection for bilateral clawing of toes on the basis that there was no evidence to show that bilateral clawing of the toes was caused by a service-connected disability.

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to the claims file since the final August 1990 rating decision includes the Veteran's credible hearing testimony and physical demonstration.  During the November 2015 hearing, the Veteran credibly testified that immediately after the 1977 inservice surgery on his leg, he noticed the clawing of the toes begin.  The Veteran also testified to and demonstrated an impaired and antalgic gait during the hearing, which he attributed to the clawed toes.

That evidence is new, and relates to unproven elements of the previously denied August 1990 decision, suggesting the presence of a current disability and inservice occurrence.  Collectively, the Board finds that the Veteran's testimony and the additional evidence constitutes material evidence as that evidence speak to unestablished elements of the claim and thus creates a reasonable possibility of an allowance of the claim.

Accordingly, the Board finds that the low threshold for reopening the claims for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for bilateral clawing of the toes is reopened.  To that extent only, the appeal is allowed.

38 C.F.R. § 3.324

A 10 percent rating may be assigned for two or more noncompensable service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree.  38 U.S.C.A. § 501(a) (2014); 38 C.F.R. § 3.324 (2016).

Service connection has been established for postoperative residual urethral stricture and postoperative residual benign schwannoma right calf.  At the time of the March 2011 rating decision both disabilities were assigned noncompensable, 0 percent ratings.  A January 2013 rating decision assigned a 10 percent rating for postoperative residual urethral stricture, effective of April 14, 2010.  That newly assigned rating effectively eliminated eligibility for a 10 percent rating based upon multiple noncompensable service-connected disabilities interfering with normal employment because the Veteran no longer has multiple noncompensable service-connected disabilities.  He has a compensable service-connected disability.  Following that, only the postoperative residual benign schwannoma right calf was rated at 0 percent.  
Accordingly, the Board finds that entitlement to a 10 percent rating based upon multiple noncompensable service connected disabilities must be denied.  38 C.F.R. § 3.324 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral clawing of toes is reopened.  To that extent only, the appeal is granted.

Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities is denied.


REMAND

The Board finds that additional development is needed to provide a complete and accurate record.  The testimony at the November 2015 hearing stated that the Veteran had not received VA examinations since 2013 for urethral stricture and schwannoma of the right leg, and that the Veteran had never been examined for bilateral clawing of the toes to determine the etiology.  The Veteran testified to worsening of all three disabilities.  Accordingly, VA examinations and opinions should be scheduled for all three disabilities.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of any bilateral clawing of the toes disability.  The examiner must review the claims file, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests or studies necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the November  2015 hearing testimony of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should provide the following medical opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any bilateral clawing of toes disability was incurred in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent probability or greater) that the any bilateral clawing of toes disability was caused by a service-connected benign schwannoma of the right leg and a corresponding  surgery?

(c) Is it at least as likely as not (50 percent probability or greater) that a bilateral clawing of toes disability has been aggravated (permanently worsened beyond the normal progress of the disorder) by a service-connected benign schwannoma of the right leg and a corresponding inservice surgery?

3.  Then, schedule the Veteran for a VA examination to determine the nature and current severity of any benign schwannoma of the right leg with a medical doctor of appropriate expertise.  All indicated tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail.  The examiner must review the claims file, and must should that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology, including the November 2015 hearing testimony.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically state whether there is any loss of joint, muscle, or leg function as a result of the disability.

4.  Then, schedule the Veteran for a VA examination to determine the nature and current severity of any urethral stricture with a medical doctor.  All indicated tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail.  The examiner must review the claims file, and should note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology, including the November 2015 hearing testimony.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should state whether there is urinary retention requiring intermittent or continuous catheterization.

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


